    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 1 of 64 PageID #:43




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JOHN A. ALBRIGHT,                             )
                                              )
                  Plaintiff,                  )
       v.                                     )
                                              )
STARWOOD RETAIL PARTNERS, LLC,                )
STARWOOD CAPITAL GROUP HOLDINGS               )
GP, LLC, JEFF ZIEGLER, Individually and as an )
agent of STARWOOD RETAIL PARTNERS,            )
LLC,                                          )            Case No. 1:20-cv-04552
                                              )
                  Defendants.                 )
__________________________________________)
                                              )
STARWOOD RETAIL PARTNERS, LLC,                )
                                              )
                  Counter-Plaintiff,          )
       v.                                     )
                                              )
JOHN A. ALBRIGHT,                             )
                                              )
                  Counter-Defendant.          )

                   STARWOOD RETAIL PARTNERS, LLC’S ANSWER,
                   AFFIRMATIVE DEFENSES, AND COUNTERCLAIM

       Defendant/Counter-Plaintiff Starwood Retail Partners, LLC (“SRP” or the “Company”),

by and through its undersigned counsel, for its Answer and Affirmative Defenses to the Complaint

of Plaintiff/Counter-Defendant John A. Albright (“Albright”), and for its Counterclaim against

Albright, states as follows:

                     SRP’S ANSWER AND AFFIRMATIVE DEFENSES

       SRP hereby submits the following Answer and Affirmative Defenses to Albright’s

Complaint:




                                                   1
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 2 of 64 PageID #:44




       1.      From April of 2015 through May of 2020, Albright served as a Vice President of

Development at SRP. Albright is domiciled in Fremont, Indiana and is a citizen of Indiana for

purposes of establishing diversity jurisdiction.

       ANSWER:         SRP admits the allegations in the first sentence of this paragraph. SRP lacks

knowledge or information sufficient to form a belief about the truth of the allegations in the second

sentence of this paragraph and, on that basis, the allegations are deemed denied under Rule 8(b)(5),

but SRP does not challenge diversity jurisdiction.

       2.      SRP is a Delaware limited liability company with a principal place of business

located at One East Wacker Drive, Suite 3600, Chicago, Illinois 60601. SRP’s sole member is

SCG-SRP Partners, LLC, a Delaware limited liability company. SCG-SRP Partners, LLC’s sole

member is Starwood Capital Group Holdings GP, LLC. Starwood Capital Group Holdings GP,

LLC’s sole member is BSS SCG GP Holdings, LLC. BSS SCG GP Holdings, LLC has one

member, Barry Sternlicht, a citizen and resident of Florida. Therefore, none of SRP’s members (or

the members of its members) are citizens of Indiana for purposes of diversity jurisdiction.

       ANSWER:         SRP admits that it is a limited liability company organized under the laws

of the state of Delaware, which maintains its corporate headquarters at One East Wacker Drive,

Suite 3600, in Chicago, Illinois. SRP admits the allegations in the second sentence of this

paragraph. The remaining allegations of this paragraph are not directed at SRP, and therefore no

answer is required of it; to the extent those allegations would be construed as directed at SRP,

those allegations would be denied.

       3.      SCG is a Delaware limited liability company with a principal place of business

located in Miami, Florida. SCG’s membership is as detailed in Paragraph 2. Like SRP, none of

SCG’s members or those of its members are citizens of Indiana. SCG is ultimately held by Barry




                                                   2
        Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 3 of 64 PageID #:45




Sternlicht, a citizen and resident of Florida. None of SCG’s members (or the members of its

members) are citizens of Indiana for purposes of diversity jurisdiction.

           ANSWER:           The allegations of this paragraph are not directed to SRP, and therefore no

answer is required from SRP. To the extent that these allegations are directed to SRP, SRP denies

these allegations.

            4.      SRP publicly holds itself out as “a division” of SCG. In reality, SRP is an alter ego

and business conduit of SCG. There is a near complete unity of interest and leadership between

SRP and SCG. The officers of SRP - including its Chairman, Barry Stemlicht, its Vice Chairman

and CFO, Jerome Silvey, its Senior Managing Director, Ellis F. Rinaldi, its CFO of the Funds,

James Allen and its managing director, Nick Antonopoulos - are also officers of SCG. Officers

and agents of SCG therefore comprise most of SRP’s nerve center and dominate decision-making

functions at SRP. SRP’s corporate filings recite its principal office as: 1601 Washington Ave.,

Suite 800, Miami Beach, Florida 3319. This address is also the corporate address for SCG and

SCG-SRP Partners, LLC. Upon information and belief, SRP is apparently inadequately capitalized

and may be insolvent or nearly so. In fact, SRP advertises online: “we use our parent company’s

[SCG’s] financial strength to make quick decisions about investing in... people.” The section of

SRP’s website entitled “Our Story” ends with an invitation for readers to invest with SCG.1 All

SRP budgets are approved by SCG. More pointedly, as it relates to the allegations in this case, the

terms of Albright’s compensation were ultimately approved by officers at SCG. Although Albright

was nominally employed by SRP and received his paychecks from SRP, it would promote

unfairness and injustice under the circumstances if SCG were permitted to escape liability for

SRP’s wrongdoing. SCG is therefore properly joined as a defendant based upon an alter



1
    See http://starwood retail.com/learn-about-us/our-story


                                                              3
     Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 4 of 64 PageID #:46




ego/business conduit theory and all allegations against SRP herein should be construed to also

seek recovery from SCG. See, e.g., Chatz v. World Wide Wagering, Inc., 413 F. Supp. 3d 742

(N.D.III.2019). Additionally, the facts pled herein - specifically regarding SCG’s involvement in

setting the terms of Albright’s compensation - are sufficient to find SCG liable: (I) as a joint

venturer of SRP; and (2) as Albright’s “employer” as defined by the Illinois Wage Payment and

Collection Act, 820 ILCS 115/1 (the “IWPCA”).

        ANSWER:           The allegations of this paragraph fail to comport with Fed. R. Civ. P. 8(a),

include statements that are directed at parties other than SRP, and constitute legal conclusions, to

which no response is required. To the extent the allegations of this paragraph concern SRP, those

allegations are denied.

        5.      At all relevant times, Ziegler served as SRP’s Chief Operating Officer. Upon

information and belief, Ziegler is domiciled in California and is a citizen of California for purposes

of diversity jurisdiction.

        ANSWER: SRP admits that Ziegler served as SRP’s Chief Operating Officer, but denies

that he served as Chief Operating Officer at all relevant times.

        6.      Federal diversity jurisdiction exists pursuant to 28 U.S.C. 1332 because there is

complete diversity of citizenship between the parties and the amount in controversy exceeds

seventy five thousand dollars ($75,000.00).

        ANSWER:           The allegations of this paragraph state a legal conclusion to which no

answer is required. To the extent the allegations can be deemed allegations of fact such that an

answer is required, SRP lacks knowledge or information sufficient to form a belief about the truth

of the allegations in this paragraph, but does not challenge diversity jurisdiction.




                                                    4
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 5 of 64 PageID #:47




       7.      Venue in the District Court for the Northern District of Illinois is proper pursuant

to 28 U.S.C. §1391 because a substantial part of the events or omissions on which the claims are

asserted herein occurred within this District.

       ANSWER: The allegations of this paragraph state a legal conclusion to which no answer

is required. To the extent the allegations can be deemed allegations of fact such that an answer is

required, SRP lacks knowledge or information sufficient to form a belief about the truth of the

allegations in this paragraph, but does not challenge diversity jurisdiction.

       8.      In late-October and early-November of 2017, SRP promised Albright an increased

compensation and bonus package as an inducement for his continued employment with SRP. The

terms of Albright’s 2017 compensation were agreed to and unambiguously set out in the

correspondence attached as Exhibit A (the “Agreement”). As the Agreement makes clear, SRP

promised that Albright’s 2017 bonus would be earned based upon his own individual performance

as reflected on his written annual performance review for 2017. Importantly, Albright’s 2017

bonus was not to be based upon SRP’s performance. While SRP may have failed to meet its

expectations as a company in 2017, Albright exceeded his - see Exhibit B, John A. Albright

Performance Review - justifying an earned bonus of 75% of his base salary (the “75% Earned

Bonus”) under the Agreement. Nevertheless, SRP has used its own “bad year,” “company

struggles” and “missed benchmarks” as justification for its failure to provide Albright with the

75% Earned Bonus under the Agreement. SRP’s failure to pay Albright’s 75% Earned Bonus was

in keeping with a pattern of over-promising and under-delivering to Albright dating back to 2015,

when SRP first recruited Albright to join the company




                                                  5
     Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 6 of 64 PageID #:48




       ANSWER: SRP admits that the amount of, and eligibility for, any bonus compensation

to Albright depended upon SRP’s performance. SRP denies the remainder of the allegations in

this paragraph.

       9.         Since its initial failure to pay Albright’s 75% Earned Bonus, SRP has remained in

backpedal mode, attempting to rewrite the Agreement, adding oftentimes inconsistent after-

the-fact qualifications and conditions that were never previously communicated to Albright. SRP’s

failure to live up to its promises violates the terms of the parties’ Agreement (Count I); the IWPCA

(Count II); and gives rise to various other common law and equitable causes of action (Counts

IV-Y). Ziegler is joined individually as a defendant for knowingly permitting SRP’s violations of

the IWPCA and by failing to pay Albright his 75% Earned Bonus owed under the Agreement

(Count III). SCG is liable for SRP's wrongful conduct for the reasons outlined above in Paragraph

4.

       ANSWER: Denied.

       10.        SRP is a management company involved in the business of acquiring, redeveloping,

leasing, managing, marketing, operating and investing in a portfolio of 30 regional retail shopping

centers. SRP was founded in 2012 and, at one time, managed various real estate assets with a value

of well in excess of $5 billion.

       ANSWER: SRP admits the allegations in this paragraph, except that it denies the

allegation concerning the number of retail shopping centers in its portfolio.

       11.        In or about 2014, Albright was recruited to join SRP. By that time, Albright had

developed a reputation as a well-respected real estate professional with a background in law and

finance. He had more than 30 years of experience working in commercial real estate development,

including for SRP's competitors. Prior to working for SRP, Albright served as the lead developer




                                                  6
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 7 of 64 PageID #:49




on 5 of the United States’ most valuable shopping centers. During its recruitment of Albright, SRP

represented to him that SRP was likely to soon “go public” as a Real Estate Investment Trust

(“REIT”) and that Albright would likely be provided equity in the company as part of his

compensation arrangement with SRP.

       ANSWER: Based on the information available to SRP, this allegation is denied.

       12.      Albright worked at SRP as a Vice President of Development starting in April of

2015 with the reasonable expectation that SRP would be offered as a publicly-traded REIT and

that he would be offered equity in the company, as promised when he was recruited to join the

company. His duties included negotiating and drafting occupancy agreements with shopping

center department stores/tenants, working with municipalities, diversifying shopping center

occupancy by adding hotels/multi-family and other non-retail uses and generally implementing

development strategies for retail real estate projects.

       ANSWER: SRP admits Albright worked at SRP as a Vice President of Development

starting in April 2015. SRP denies the remainder of the allegations in this paragraph.

       13.      By the final quarter of 2016, however, it became apparent that SRP’s statements

about going public were not going to materialize. As a result, Albright began searching for new

employment opportunities that would provide more favorable compensation and potential equity

arrangements.

       ANSWER: Denied.

       14.      By February of 2017, SRP became aware that Albright was seeking employment

elsewhere. Accordingly, SRP, through its duly authorized agent, Scott Wolstein (“Wolstein”),

SRP’s then CEO, promised Albright, on February 21, 2017, that SRP would be providing Albright

with equity in the company as an inducement for his remaining employed with SRP. Wolstein and




                                                  7
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 8 of 64 PageID #:50




SRP’s former COO, Scott Ball (“Ball”), had made similar promises to Albright on numerous

occasions before then, including when Albright was first recruited to join SRP.

       ANSWER: Denied.

       15.     In the Fall of 2017, Michael Glimcher (“Glimcher”) was named SRP’s new CEO,

replacing Wolstein. Glimcher and SRP were aware that Albright, a key member of SRP’s

Development Department, was actively seeking new employment. In late September of 2017,

shortly after being named SRP’s CEO, Glimcher - - and with the knowledge that Albright was

considering leaving SRP - - assured Albright that SRP was “going to take care of him” since he

was “a well-respected professional.” Albright understood this to mean that SRP was going to

increase his compensation as an inducement towards his continued employment with SRP.

       ANSWER: Denied.

       16.     SRP had an additional reason to induce Albright to remain with SRP at the time, as

it had recently lost or was going to lose additional members of its Development Department

imminently.

       ANSWER: Denied.

       17.     On October 27, 2017, in a follow-up to his conversation with Glimcher, Albright

received a call from Carl Tash (“Tash”), SRP’s then acting Chief Operating Officer and Chief

Strategy Officer. During this call, Tash informed Albright that: (1) Albright's salary would be

increased to $275,000 retroactive to January 1, 2017; (2) Albright would receive an Earned Bonus

of 50% of this increased base salary if his performance “met expectations” as reflected on his 2017

annual performance review; and (3) Albright would receive an Earned Bonus of 75% of his

increased base salary if his performance “exceeded expectations” as reflected on his annual

performance review. Tash put no other qualifications or conditions on this compensation




                                                8
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 9 of 64 PageID #:51




agreement and expressly told Albright that these figures had been approved by defendant SCG,

which controlled these types of compensation decisions.

       ANSWER: SRP admits only that Tash increased Albright’s salary to $275,000 retroactive

to January 1, 2017. SRP denies the remainder of the allegations in this paragraph.

       18.    The conversations with Tash and the agreed-upon terms of Albright’s 2017

compensation were memorialized through a November l, 2017 e-mail communication from Angie

Demchenko (“Demchenko”), SRP’s then Head of Human Resources. The express purpose of this

e-mail from Demchenko was “to confirm some details on compensation ... ” following Albright’s

conversation with Tash. See Exhibit A, the Agreement.

       ANSWER: SRP admits that Demchenko sent Albright an email on November 1, 2017.

SRP denies Albright’s characterization of Demchenko’s email, and denies that the email

“memorialized” “the agreed-upon terms of Albright’s 2017 compensation.” SRP denies that the

email fully or accurately describes the agreed upon terms of Albright’s 2017 compensation. SRP

objects to Albright referring to Demchenko’s email as “the Agreement.” SRP denies that

Demchenko’s email was an agreement. SRP denies the remainder of the allegations in this

paragraph.

       19.    Tash was carbon copied on the November 1, 2017 e-mail from Demchenko to

Albright memorializing the Agreement. Tash never responded that the Agreement inaccurately or

incompletely stated the agreed upon terms of Albright’s 2017 compensation, as approved by SCG.

Tash never withdrew or amended the Agreement.

       ANSWER: SRP admits that Demchenko copied Tash on her email to Albright. SRP

denies Albright’s characterization of Demchenko’s email, and denies that the email

“memorialized” “the agreed-upon terms of Albright’s 2017 compensation.” SRP denies that the




                                                9
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 10 of 64 PageID #:52




email fully or accurately describes the agreed upon terms of Albright’s 2017 compensation. SRP

objects to Albright referring to Demchenko’s email as “the Agreement.” SRP denies that the email

was an agreement. SRP denies that SCG ever approved Albright’s compensation. SRP denies the

remainder of the allegations in this paragraph.

       20.     In reliance on the aforementioned promises, Albright remained devoted to his work

with SRP and suspended his search for new employment.

       ANSWER: SRP denies the existence of the “aforementioned promises,” except that SRP

admits it agreed to increase Albright’s base salary to $275,000, retroactive to January 1, 2017.

SRP lacks knowledge or information sufficient to form a belief about the truth of the allegations

in the remainder of this paragraph and, on that basis, the allegations are deemed denied under Rule

8(b)(5).

       21.     Through the duration of 2017, Albright was never told by Tash, Demchenko or

anyone else that his increased salary and Earned Bonus structure for 2017 would be dependent or

in any way contingent on SRP's 2017 financial performance or that of SRP’s Development

Department. To the contrary, it was represented to Albright that SRP had actually been liberal with

bonus payments and pay raises to retain talent in light of SRP’s overall financial struggles.

       ANSWER: Denied.

       22.     Albright did in fact receive a retroactive pay increase in November of 2017, as

promised by SRP and memorialized in the Agreement, giving him assurance that SRP intended to

honor the promises it made in the Agreement.

       ANSWER: SRP admits that it provided Albright a retroactive pay increase in November

2017 (which it had approved in October 2017). SRP denies Albright’s characterization of

Demchenko’s email, and denies that the email “memorialized” “the agreed-upon terms of




                                                  10
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 11 of 64 PageID #:53




Albright’s 2017 compensation.” SRP denies that the email fully or accurately describes the agreed

upon terms of Albright’s 2017 compensation. SRP objects to Albright referring to Demchenko’s

email as “the Agreement.” SRP denies that Demchenko’s email was an agreement. SRP denies

having provided Albright any assurance regarding his 2017 bonus, except the assurance that all

SRP bonuses are contingent and discretionary. SRP denies the remainder of the allegations in this

paragraph.

       23.     On February 6, 2018, Tash called Albright to inform him that he had done a great

job in 2017 and was graded at a 4.0 “Exceeds Expectations” on his annual performance review.

Tash further told Albright that this was the highest grade received by anyone in SRP’s

Development Department. However, Tash then advised that Albright would receive an Earned

Bonus in the amount of 50% of his salary, plus an additional 3% to account for the fact that he

would not be receiving an additional pay increase in 2018. Tash made no mention of the fact that

SRP had promised Albright a 75% Earned Bonus just a few months earlier if he earned an

“Exceeds Expectations” rating on his 2017 performance review. See Exhibit A.

       ANSWER: SRP admits that Albright received a discretionary bonus of $145,750, which

was equal to 53% of his $275,000 base salary. SRP denies that it ever promised Albright a 75%

bonus, as all SRP bonuses are contingent and discretionary. SRP denies the remainder of the

allegations in this paragraph.

       24.     Shortly after the February 6, 2018 call with Tash, Albright received his 2017 written

performance review. This review confirmed that Albright’s performance in 2017 “Exceeded

Expectations” in relation to every goal set for him during the calendar year. A copy of Albright’s

2017 written annual performance review is attached as Exhibit B.




                                                11
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 12 of 64 PageID #:54




       ANSWER: SRP denies that Albright has accurately characterized the document attached

to the Complaint as Exhibit B. SRP denies the remainder of the allegations in this paragraph.

       25.     On February 7, 2018, Albright met with Demchenko to discuss his annual

performance review and the issues pertaining to his 2017 compensation. During this meeting,

Demchenko provided a confusing explanation, telling Albright that he had achieved 106% of his

“target bonus” because of his exceptional performance. This was the first time anyone from SRP

used the phrase “target bonus” in relation to Albright’s 2017 compensation. Albright then

reminded Demchenko of the Agreement wherein SRP had promised to pay him a 75% Earned

Bonus if he received a rating of “Exceeded Expectations” on his annual performance review. See

Exhibit A. Albright further advised Demchenko that his “target bonus”, if there were such a thing,

should therefore have been in an amount of 75% of his base salary, totaling $60,500 more than

what he actually received. During this meeting, Demchenko then claimed that the amount of

Albright’s bonus was actually based upon the fact that SRP’s Development Department got “hit”

on pay increases and bonuses, suggesting SRP had unilaterally decided that Albright's 2017 Earned

Bonus was contingent on SRP’s performance, not his own.

       ANSWER: SRP admits that, based on the performance of SRP and Albright in 2017,

Albright received a discretionary bonus of $145,750, which was equal to 53% of his $275,000

base salary, for a total 2017 compensation of $420,750. SRP denies the remainder of the

allegations in this paragraph.

       26.     Over the next month, Albright continued to express concern that SRP had not paid

him his agreed upon compensation for 2017. Demchenko wrote Albright again on February 27,

2018, claiming “decisions on compensation were made by the exec team factoring in firm,

department and individual performance.” That same day, Ziegler wrote Albright, claiming that




                                               12
   Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 13 of 64 PageID #:55




Albright’s compensation was framed by “overall company struggles and missed benchmarks at

every level.” Again, Albright was never previously told that his 2017 Earned Bonus would be

contingent on SRP’s financial performance. Rather, Albright understood his increased

compensation to have been an inducement towards his continued employment with SRP and

consistent with Glimcher’s and Wolstein’s promises to “take care of” Albright, knowing that he

was considering leaving the company.

       ANSWER: SRP admits that Demchenko communicated to Albright, and further admits

that, based on the performance of SRP and Albright in 2017, Albright received a discretionary

bonus of $145,750, which was equal to 53% of his $275,000 base salary, for a total 2017

compensation of $420,750. SRP denies the remainder of the allegations in this paragraph.

       27.    When explaining the reasons for Albright’s 2017 compensation and bonus,

Demchenko and Ziegler never suggested that Albright had failed to meet any individual

performance expectation, goals or criteria. To the contrary, Demchenko stated that Albright had

demonstrated exceptional performance during the prior year.

       ANSWER: Denied.

       28.    On March 6, 2018, Albright met with Ziegler to discuss the issues surrounding his

2017 compensation. Yet again, Ziegler stated that the reasons for Albright’s compensation had to

do with the company having an “overall bad year.” During this discussion, Ziegler admitted that

the Agreement did not state that Albright’s compensation would be in any way contingent on

company performance but claimed that it “should have” been.

       ANSWER: SRP admits that Zeigler communicated with Albright, and further admits that

based on the performance of SRP and Albright in 2017, Albright received a discretionary bonus




                                              13
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 14 of 64 PageID #:56




of $145,750, which was equal to 53% of his $275,000 base salary, for a total 2017 compensation

of $420,750. SRP denies the remainder of the allegations in this paragraph.

       29.     The type of contingent bonus imagined by Ziegler and Demchenko would not make

sense under the circumstances. During his March 6, 2018 meeting with Ziegler, Albright

responded that, by the time he negotiated his increased compensation for 2017 (which occurred in

late-October and early-November, more than 3/4 of the way through the year), SRP’s financial

projections and outlook for the remainder of the year were clear. Ziegler agreed. This admission

by Ziegler confirms SRP’s backtrack and the inherent inconsistency in its position. Either SRP

promised a 75% Earned Bonus that could never be achieved in light of SRP's clear, known

financial woes (simply to keep Albright with the company) or the bonus structure was intended to

be just as it was written, based upon Albright's performance, not SRP's.

       ANSWER: SRP admits that, based on the performance of SRP and Albright in 2017,

Albright received a discretionary bonus of $145,750, which was equal to 53% of his $275,000

base salary, for a total 2017 compensation of $420,750. SRP denies the remainder of the

allegations in this paragraph.

       30.     On March 9, 2018, Albright had a follow-up conversation with Tash regarding

SRP’s failure to pay him the 75% Earned Bonus. During this conversation, Tash reversed course,

flatly contradicting the prior excuses repeated by Demchenko and Ziegler. During this

conversation, Tash stated that he did not intend for Albright’s 75% Earned Bonus to be contingent

on company performance. Rather, Tash claimed for the first time that the standard for receiving

the 75% Earned Bonus was wholly discretionary and required Albright to not only “exceed

expectations” but also to demonstrate “exceptional performance” during the year.




                                               14
   Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 15 of 64 PageID #:57




       ANSWER: SRP admits that Albright and Tash had a conversation on March 9, 2018

concerning Albright’s 2017 bonus. SRP admits that Tash reminded Albright that SRP bonuses are

wholly discretionary. SRP denies the remainder of the allegations in this paragraph.

       31.    Tash’s claim makes no sense. There was not and had never been an “exceptional

performance” metric on SRP’s annual employee performance reviews. Indeed, that term is not

defined, utilized or referenced anywhere in SRP’s formal performance review process.

       ANSWER: Denied.

       32.    Tash never explained to Albright how he could have “exceeded expectations”

through anything less than exceptional performance. There had never previously been any

suggestion Albright’s performance during 2017 was anything but exceptional.

       ANSWER: Denied.

       33.    Tash’s claim was nothing more than an attempt to rewrite the Agreement and to

circumvent SRP’s obligation to pay Albright the 75% Earned Bonus as promised. This March 9,

2018 conversation was the first time anyone at SRP had ever claimed that Albright did not

somehow meet the individual performance standard required for the 75% Earned Bonus.

       ANSWER: SRP denies that the November 1, 2017 email from Demchenko to Albright

fully or accurately describes the agreed upon terms of Albright’s 2017 compensation. SRP objects

to Albright referring to Demchenko’s email as “the Agreement.” SRP denies that Demchenko’s

email was an agreement. SRP denies the remainder of the allegations in this paragraph.

       34.    In mid-March 2018, after receiving conflicting explanations from Tash,

Demchenko and Ziegler, Albright asked Ziegler if he should escalate his dispute to Glimcher,

SRP's new CEO. They both told Albright that would not be advisable. Albright followed their




                                               15
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 16 of 64 PageID #:58




advice for fear of retaliation and did not raise the issue with Glimcher; but, at no point did he ever

waive his claim to the 75% Earned Bonus.

       ANSWER: Denied.

       35.     At all times alleged above, Ziegler, Demchenko, Tash, Wolstein, Ball and Glimcher

were acting as duly authorized agents, officers and representatives of SRP. Each of them were

acting within the scope of their authority to negotiate Albright’s compensation, to communicate

essential terms about his compensation and to evaluate Albright’s performance with SRP.

       ANSWER: SRP admits that Ziegler, Tash, Demchenko and Glimcher had input into

Albright’s 2017 bonus. SRP denies the remainder of the allegations in this paragraph.

       36.     Starting in early December of 2017, Ziegler, in his role as SRP’s COO, had the

authority to determine whether to distribute earned bonuses to SRP’s employees and it was Ziegler

who ultimately made the decision to pay Albright a bonus less than the 75% Earned Bonus to

which SRP had previously agreed.

       ANSWER: SRP admits that in December 2017, Ziegler was SRP’s COO and had some

input into employee bonuses. SRP denies the remainder of the allegations in this paragraph.

       37.     SRP terminated Albright’s employment as of June 5, 2020.

       ANSWER: Admitted.

                                          COUNT I
                              Breach of Contract by SRP and SCG

       38.     Paragraphs 1 through 37 are adopted and incorporated as and for paragraphs 1

through 38 of Count I.

       ANSWER: SRP incorporates by reference its answers to Paragraphs 1 through 37 of the

Complaint.




                                                 16
   Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 17 of 64 PageID #:59




         39.   At all relevant times, the November 1, 2017 correspondence (Exhibit A) reflected

the terms of a valid and enforceable contract setting forth the terms of Albright’s 2017

compensation with SRP (the “Agreement”).

         ANSWER: Denied.

         40.   Albright substantially performed all of his material obligations under the terms of

the Agreement and, in fact, exceeded expectations in his performance as a Vice President of

Development for SRP in 2017.

         ANSWER: Denied.

         41.   SRP breached the Agreement by failing to pay Albright the 75% Earned Bonus for

2017, despite the fact that he “Exceeded Expectations” for each of his goals during the year and

otherwise met all required performance criteria in 2017.

         ANSWER: Denied.

         42.   SRP breached the Agreement by unilaterally imposing additional criteria and

insisting that Albright's 75% Earned Bonus was subject to various “company performance” and/or

“department performance” qualifications or conditions that were never previously communicated

to Albright and were not a part of the Agreement.

         ANSWER: Denied.

         43.   SRP breached the Agreement by unilaterally insisting that Albright’s 75% Earned

Bonus for 2017 was subject to an “exceptional performance” criteria, a phrase that is not defined,

used or referenced anywhere in SRP's annual performance metrics, employment manuals or review

forms.

         ANSWER: Denied.




                                               17
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 18 of 64 PageID #:60




       44.        As a result of SRP’s breach of the Agreement as recited in this Count and in the

foregoing paragraphs, Albright has been injured and sustained damages in excess of $75,000.

       ANSWER: Denied.

       45.        Albright is entitled to pre-judgment interest under Section 2 of the Interest Act, 815

ILCS 205/.01, et seq. at 815 ILCS 205/2.

       ANSWER: Denied.

       WHEREFORE, for all of the reasons set forth above, Defendant Starwood Retail Partners,

LLC (“SRP”), respectfully requests that this Court enter judgment in its favor and against the

Plaintiff, John A. Albright (“Albright”), and enter an Order:

             A. Dismissing Albright’s Complaint in its entirety, including all claims asserted in
                Count I of Albright’s Complaint, with prejudice;

             B. Denying all relief sought by Albright in his Complaint;

             C. Awarding to SRP its actual costs and attorneys’ fees incurred in connection with
                this action; and

             D. Awarding to SRP any such other and further relief as the Court deems just.



                                         COUNT II
        Violation of the Illinois Wage Payment and Collection Act by SRP and SCG

       46.        Paragraphs l through 37 are adopted and incorporated as and for paragraphs through

45 of Count II.

       ANSWER: SRP incorporates by reference its answers to Paragraphs 1 through 37 of the

Complaint.

       47.        At all relevant times hereto, there was in force and effect in Illinois a statute entitled

the Wage Payment and Collection Act, 820 ILCS 115/1 et seq. (the “IWPCA”).




                                                     18
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 19 of 64 PageID #:61




       ANSWER: SRP admits that the IWPCA was in full force and effect from 2015 to the

present, but denies that the IWPCA applies here.

       48.     SRP is an employer within the meaning of Section 2 of the IWPCA.

       ANSWER: The allegations of this paragraph state a legal conclusion to which no answer

is required. To the extent the allegations can be deemed allegations of fact such that an answer is

required, SRP denies the allegations of this paragraph.

       49.     SCG is also an employer within the meaning of Section 2 of the IWPCA inasmuch

as it approved the terms of Albright's compensation and was, at a minimum, “indirectly”

responsible for payment of Albright's wages. See 820 ILCS 115/2.

       ANSWER: The allegations of this paragraph state a legal conclusion to which no answer

is required. To the extent the allegations can be deemed allegations of fact such that an answer is

required, SRP denies the allegations of this paragraph.

       50.     Albright is an employee within the meaning of Section 2 of the IWPCA.

       ANSWER: The allegations of this paragraph state a legal conclusion to which no answer

is required. To the extent the allegations can be deemed allegations of fact such that an answer is

required, SRP denies the allegations of this paragraph.

       51.     The Earned Bonus in the amount of 75% of Albright’s 2017 base salary, as

promised to Albright for “exceeding expectations” constitutes “wages” under Section 2 of the

IWPCA.

       ANSWER: Denied.

       52.     Section 5 of the IWPCA provides, among other things, that final compensation is

due from an employer to a separated employee at the time of separation, if possible, but in no event

later than the next pay day.




                                                19
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 20 of 64 PageID #:62




       ANSWER: The allegations of this paragraph state a legal conclusion to which no answer

is required. To the extent the allegations can be deemed allegations of fact such that an answer is

required, SRP denies the allegations of this paragraph.

       53.     SRP and SCG’s failure to pay Albright the 75% Earned Bonus was and is a

violation of the IWPCA.

       ANSWER: Denied.

       54.     SRP and SCG’s failure to pay Albright all final compensation due at the time of his

separation from SRP on June 5, 2020, was and is a violation of the IWPCA.

       ANSWER: SRP denies that it (or SCG) failed to pay Albright any compensation owing

to him. SRP denies the remainder of the allegations in this paragraph.

       55.     Albright is entitled to pre-judgment interest under Section 2 of the Interest Act, 815

ILCS 205/.01 et seq. at 815 ICLS 205/2.

       ANSWER: Denied.

       56.     Albright is entitled to attorneys’ fees by authority of the Attorneys’ Fees and Wage

Actions Act, 705 ILCS 225/.01 et seq. The filing of this action was preceded by the making of a

written demand by Albright to SRP, in February of 2017, within the meaning of 705 ILCS 225/1,

and more recently by his counsel on June 10, 2020.

       ANSWER: Denied.

       57.     Albright is also entitled to reasonable attorneys’ fees and additional damages in the

amount of two percent (2%) of the amount of unpaid wages for each and every month SRP and

SCG has failed to pay his 75% Earned Bonus, starting in January of 2018, under Section 14 of the

IWPCA, 820 ILCS 115/14.

       ANSWER: Denied.




                                                20
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 21 of 64 PageID #:63




       WHEREFORE, for all of the reasons set forth above, Defendant Starwood Retail Partners,

LLC (“SRP”), respectfully requests that this Court enter judgment in its favor and against the

Plaintiff, John A. Albright (“Albright”), and enter an Order:

             A. Dismissing Albright’s Complaint in its entirety, including all claims asserted in
                Count II of Albright’s Complaint, with prejudice;

             B. Denying all relief sought by Albright in his Complaint;

             C. Awarding to SRP its actual costs and attorneys’ fees incurred in connection with
                this action; and

             D. Awarding to SRP any such other and further relief as the Court deems just.



                                          COUNT III
             Violation of the Illinois Wage Payment and Collection Act by Ziegler

       58.      Paragraphs 1 through 37 are adopted and incorporated as and for paragraphs

through 57 of Count III.

       ANSWER: Because Albright asserts the allegations in this paragraph solely against

Ziegler, SRP does not need to provide any answer to the allegations in this paragraph. To the

extent an answer is required, SRP incorporates by reference its answers to Paragraphs 1 through

37 of the Complaint.

       59.      Ziegler was an officer and agent of SRP, an employer under the IWPCA.

       ANSWER: Because Albright asserts the allegations in this paragraph solely against

Ziegler, SRP does not need to provide any answer to the allegations in this paragraph. To the

extent an answer is required, SRP admits that Ziegler was an officer of SRP, and denies the

remainder of the allegations in this paragraph.

       60.      Ziegler failed and refused to pay Albright the 75% Earned Bonus he was entitled

to under the Agreement in violation of the IWPCA.



                                                  21
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 22 of 64 PageID #:64




       ANSWER: Because Albright asserts the allegations in this paragraph solely against

Ziegler, SRP does not need to provide any answer to the allegations in this paragraph. To the

extent an answer is required, SRP denies the allegations in this paragraph.

       61.      Ziegler further violated the IWPCA by imposing additional qualifications and

conditions on Albright’s 2017 compensation that were inconsistent with the terms of the

Agreement.

       ANSWER: Because Albright asserts the allegations in this paragraph solely against

Ziegler, SRP does not need to provide any answer to the allegations in this paragraph. To the

extent an answer is required, SRP denies the allegations in this paragraph.

       62.      Through his actions, Ziegler knowingly permitted SRP to violate the provisions of

the IWPCA, and as such, he is an employer of Albright within the meaning of Section 13 of the

IWPCA, and is personally liable to Albright for his unpaid wages outlined herein.

       ANSWER: Because Albright asserts the allegations in this paragraph solely against

Ziegler, SRP does not need to provide any answer to the allegations in this paragraph. To the

extent an answer is required, SRP denies the allegations in this paragraph.

       WHEREFORE, for all of the reasons set forth above, Defendant Starwood Retail Partners,

LLC (“SRP”), respectfully requests that this Court enter judgment in its favor and against the

Plaintiff, John A. Albright (“Albright”), and enter an Order:

             A. Dismissing Albright’s Complaint in its entirety, including all claims asserted in
                Count III of Albright’s Complaint, with prejudice;

             B. Denying all relief sought by Albright in his Complaint;

             C. Awarding to SRP its actual costs and attorneys’ fees incurred in connection with
                this action; and

             D. Awarding to SRP any such other and further relief as the Court deems just.




                                                 22
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 23 of 64 PageID #:65




                                         COUNT IV
                                      Promissory Estoppel

       63.      Paragraphs 1 through 37 are adopted and incorporated as and for paragraphs

through 63 of Count V.

       ANSWER: SRP incorporates by reference its answers to Paragraphs 1 through 37 of the

Complaint.

       64.      SRP, through its duly authorized agents and representatives, repeatedly and

unambiguously promised Albright equity in SRP and a 75% Earned Bonus for 2017 if his

performance exceeded expectations.

       ANSWER: Denied.

       65.      Albright relied on SRP’s promises by joining SRP and remaining with SRP rather

than pursuing more lucrative employment opportunities elsewhere.

       ANSWER: Denied.

       66.      Albright’s reliance was reasonable and foreseeable to SRP since SRP knew that

Albright was considering leaving SRP and was induced to stay after being promised additional

compensation.

       ANSWER: Denied.

       67.      Albright has been damaged as a result of his reliance on SRP’s promises. He did

not receive the 75% Earned Bonus promised to him and remained employed with SRP, declining

to pursue other, more lucrative employment opportunities.

       ANSWER: Denied.

       WHEREFORE, for all of the reasons set forth above, Defendant Starwood Retail Partners,

LLC (“SRP”), respectfully requests that this Court enter judgment in its favor and against the

Plaintiff, John A. Albright (“Albright”), and enter an Order:



                                                23
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 24 of 64 PageID #:66




             A. Dismissing Albright’s Complaint in its entirety, including all claims asserted in
                Count IV of Albright’s Complaint, with prejudice;

             B. Denying all relief sought by Albright in his Complaint;

             C. Awarding to SRP its actual costs and attorneys’ fees incurred in connection with
                this action; and

             D. Awarding to SRP any such other and further relief as the Court deems just.



                                           COUNT V
                                        Unjust Enrichment

       68.      Paragraphs 1 through 37 are adopted and incorporated as and for paragraphs 1

through 67 of Count VI.

       ANSWER: SRP incorporates by reference its answers to Paragraphs 1 through 37 of the

Complaint.

       69.      SRP has been unjustly enriched through its failure to pay Albright his 75% Earned

Bonus and through continued services rendered by Albright in reliance on SRP's false promises

about increased compensation.

       ANSWER: Denied.

       70.      SRP’s retention of these benefits would violate fundamental principles of justice,

equity and good conscience.

       ANSWER: Denied.

       WHEREFORE, for all of the reasons set forth above, Defendant Starwood Retail Partners,

LLC (“SRP”), respectfully requests that this Court enter judgment in its favor and against the

Plaintiff, John A. Albright (“Albright”), and enter an Order:

             A. Dismissing Albright’s Complaint in its entirety, including all claims asserted in
                Count V of Albright’s Complaint, with prejudice;




                                                 24
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 25 of 64 PageID #:67




           B. Denying all relief sought by Albright in his Complaint;

           C. Awarding to SRP its actual costs and attorneys’ fees incurred in connection with
               this action; and

           D. Awarding to SRP any such other and further relief as the Court deems just.

                                      GENERAL DENIAL

       SRP has endeavored to address all of the allegations directed at it in the Complaint. To the

extent SRP has not specifically mentioned or directly responded to any of Albright’s allegations,

SRP respectfully denies those allegations.

       WHEREFORE, for all of the reasons set forth above, Defendant Starwood Retail Partners,

LLC (“SRP”), respectfully requests that this Court enter judgment in its favor and against the

Plaintiff, John A. Albright (“Albright”), and enter an Order:

           A. Dismissing Albright’s Complaint in its entirety, with prejudice;

           B. Denying all relief sought by Albright in his Complaint;

           C. Awarding to SRP its actual costs and attorneys’ fees incurred in connection with
              this action; and

           D. Awarding to SRP any such other and further relief as the Court deems just.


                                  AFFIRMATIVE DEFENSES

       Defendant Starwood Retail Partners, LLC (“SRP”), in addition to the affirmative matters

set forth in its Answer (supra), and incorporating by reference the allegations of fact set forth in

Paragraphs 1 through 62 of SRP’s Counterclaim (infra), respectfully asserts the following

affirmative defenses to the Complaint filed by Plaintiff John A. Albright (“Albright”):




                                                25
   Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 26 of 64 PageID #:68




                                 AFFIRMATIVE DEFENSE NO. 1
                                 FAILURE TO STATE A CLAIM

       Albright’s Complaint should be dismissed, in whole or in part, because he has failed to

state a claim upon which relief may be granted.

                                 AFFIRMATIVE DEFENSE NO. 2
                                 FAILURE OF CONSIDERATION

       Albright is barred from recovering any damages, and any failure of performance by SRP

is excused, because he failed to provide SRP proper consideration for entering into any contracts.

                               AFFIRMATIVE DEFENSE NO. 3
                       BREACH OF REPRESENTATIONS AND WARRANTIES

       Albright is barred from recovering any damages, and any failure of performance by SRP

is excused, because Albright breached the representations and warranties in any contract with SRP.

                               AFFIRMATIVE DEFENSE NO. 4
                         FAILURE TO SATISFY CONDITION PRECEDENT

       Albright is barred from recovering any damages, and any failure of performance by SRP

is excused, because Albright failed to satisfy the conditions precedent of any contract with SRP.

                                AFFIRMATIVE DEFENSE NO. 5
                              FULL PERFORMANCE / NO BREACH

       Albright is barred from recovering any damages because SRP fully performed under each

of its contracts with Albright, and SRP did not breach any contracts with Albright.

                                 AFFIRMATIVE DEFENSE NO. 6
                                        RESCISSION

       Albright is barred from recovering any damages, and any failure of performance by SRP

is excused, because SRP is entitled to rescind any contracts with Albright due to his having

fraudulently induced SRP to enter into the contracts.




                                                  26
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 27 of 64 PageID #:69




                                 AFFIRMATIVE DEFENSE NO. 7
                               AGREEMENT VOIDABLE OR INVALID

        Albright is barred from recovering any damages, and any failure of performance by SRP

is excused, because any contracts at issue are voidable or invalid.

                                  AFFIRMATIVE DEFENSE NO. 8
                                        FIRST BREACH

        Albright is barred from recovering any damages, and any failure of performance by SRP

is excused, pursuant to the doctrine of first breach.

                                  AFFIRMATIVE DEFENSE NO. 9
                                  ADEQUATE REMEDY AT LAW

        Albright’s equitable claims are barred to the extent he has an adequate remedy at law.

                                 AFFIRMATIVE DEFENSE NO. 10
                               EXISTENCE OF EXPRESS CONTRACT

        Albright’s equitable claims are barred to the extent an express contract governed the acts

at issue.

                                  AFFIRMATIVE DEFENSE NO. 11
                                          NO DUTY

        Albright’s equitable claims are barred because SRP owed no duty to Albright the alleged

breach of which could serve as the basis for an equitable claim in this lawsuit.

                                 AFFIRMATIVE DEFENSE NO. 12
                                LACK OF INEQUITABLE CONDUCT

        Albright’s equitable claims are barred because SRP did not act inequitably towards

Albright.

                                  AFFIRMATIVE DEFENSE NO. 13
                                       UNCLEAN HANDS

        Albright, pursuant to the doctrine of unclean hands, is barred from recovering any damages.




                                                 27
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 28 of 64 PageID #:70




                                 AFFIRMATIVE DEFENSE NO. 14
                                          SET OFF
       To the extent Albright suffered any damages proximately caused by SRP (and he did not),

then the amount of those damages may only be applied as set-off against the far greater sums of

money that Albright owes to SRP because of the conduct set forth in SRP’s Counterclaim, infra.

                               AFFIRMATIVE DEFENSE NO. 15
                            PROMISSORY AND EQUITABLE ESTOPPEL
       In initially employing Albright, and later continuing to employ him, SRP relied on

Albright’s several assurances that he agreed SRP’s bonuses were discretionary and contingent.

Albright is thus precluded, under the doctrines of promissory and equitable estoppel, from pursuing

claims against SRP based upon any theory that SRP’s bonuses are not discretionary and contingent.

                                 AFFIRMATIVE DEFENSE NO. 16
                                    FAILURE TO MITIGATE
       Albright has failed to mitigate any damages he purportedly sustained as a result of the

conduct alleged in the Complaint.

                                 AFFIRMATIVE DEFENSE NO. 17
                                       NO DAMAGES
       Albright has suffered no damages or injury whatsoever as a result of SRP’s alleged

conduct.

                                 AFFIRMATIVE DEFENSE NO. 18
                                          WAIVER
       Albright’s claims are barred by the doctrine of waiver, as he waived any and all 2017 bonus

claims in October 2017 and in March 2018.

                                 AFFIRMATIVE DEFENSE NO. 19
                                         RELEASE
       Albright’s claims are barred by the doctrine of release, as he released any and all 2017

bonus claims in October 2017 and in March 2018.




                                                28
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 29 of 64 PageID #:71




                                  AFFIRMATIVE DEFENSE NO. 20
                                           LACHES

       Albright’s claims are barred by the doctrine of laches, as Albright’s unreasonable delay in

asserting his 2017 bonus claim caused SRP to pursue a course it would not have otherwise taken.

                                 AFFIRMATIVE DEFENSE NO. 21
                               THE 2017 BONUS WAS NOT EARNED

       Albright’s wage claims are barred because there was no unequivocal promise by SRP to

pay him a 2017 bonus; no bonus might have been paid in any particular year (including 2017); all

SRP bonuses are based, in part on firm performance; all the requirements to obtain a bonus were

not met; Albright is no longer eligible for a bonus because he is no longer on SRP’s payroll; and

the 2017 bonus was not “earned.”

                                 AFFIRMATIVE DEFENSE NO. 22
                              ATTORNEYS’ FEES NOT RECOVERABLE

       Albright is not entitled to attorneys’ fees under 705 ILCS 225/.01, et seq., because the

alleged written demand did not comply with 705 ILCS 225/1, and 705 ILCS 225/.01, et seq., does

not apply here. Albright is not entitled to attorneys’ fees for any other reason.

                                  AFFIRMATIVE DEFENSE NO. 23
                                   NONRESIDENT OF ILLINOIS

       Albright is not entitled to a judgment under the Illinois Wage Payment and Collection Act

because he is not a resident of Illinois and, on information and belief, was not a resident of Illinois

at any time during his employment with SRP.

                                  AFFIRMATIVE DEFENSE NO. 24
                                       IMPROPER FORUM

       Albright, under 820 ILCS 115/11, is not entitled to file an action for alleged violation of

the Illinois Wage Payment and Collection Act in federal court.



                                                  29
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 30 of 64 PageID #:72




                           RESERVATION OF AFFIRMATIVE DEFENSES

       Albright expressly reserves his rights to assert any additional defenses as they become

known or available during the pendency of this matter.

                                        JURY DEMAND

       SRP hereby demands a jury trial on all matters alleged in Albright’s Complaint.


       WHEREFORE, for all of the reasons set forth above, Defendant Starwood Retail Partners,

LLC (“SRP”), respectfully requests that this Court enter judgment in its favor and against the

Plaintiff, John A. Albright (“Albright”), and enter an Order:

            A. Dismissing Albright’s Complaint in its entirety, with prejudice;

            B. Denying all relief sought by Albright in his Complaint;

            C. Awarding to SRP its actual costs and attorneys’ fees incurred in connection with
               this action; and

            D. Awarding to SRP any such other and further relief as the Court deems just.


                                      COUNTERCLAIMS

       Counter-Plaintiff Starwood Retail Partners, LLC (“SRP” or the “Company”)), by and

through its undersigned counsel, for its Counterclaims against Counter-Defendant John A.

Albright (“Albright”), alleges as follows:

                                   PRELIMINARY STATEMENT

       1.      In 2017, SRP – Albright’s former employer – awarded Albright a discretionary

bonus of $145,750, equal to 53% of his $275,000 base salary based on individual and Company

performance.

       2.      In truth, Albright was not “entitled” to any bonus from the Company. All SRP

bonuses are discretionary and contingent, and based on individual and firm performance. Thus,



                                                30
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 31 of 64 PageID #:73




no matter how well an employee of SRP might perform and no matter how well SRP itself might

perform, SRP is entitled to award any bonus it sees fit, or no bonus at all.

       3.      Albright himself understood and repeatedly agreed that any SRP bonuses would be

discretionary and contingent. These agreements, however, comprised a pattern of knowingly and

materially false promises and representations that Albright made to SRP over the course of several

years for his personal gain.

       4.      For instance, to convince SRP to employ him, Albright signed a March 17, 2015

offer letter that expressly provided that all bonuses during his employment would be discretionary

and contingent.

       5.      Similarly, in October 2017, as part of a ploy to have SRP retroactively increase his

earlier compensation, Albright re-acknowledged the terms of that offer letter, and again agreed

that all SRP bonuses are discretionary and contingent.

       6.      In February 2018, SRP awarded Albright a generous bonus equal to 53% of his

base salary, despite the fact that SRP had had a difficult year, and despite that Albright’s 2017

performance was only slightly above average. Nevertheless, Albright was unhappy with his

$145,750 bonus – even though it made him one of the highest paid employees in Company history.

       7.      After receiving his $145,750 bonus payment, Albright argued that he was entitled

to more bonus compensation – specifically, to a 2017 bonus payment equal to 75% of his base

salary. By claiming entitlement to any bonus, Albright was taking a position directly contrary to

his 2015 offer letter acknowledgement, and directly contrary to the representations he made to

SRP senior management five months prior, in October 2017.

       8.      When Albright raised this issue with SRP senior management during meetings in

February and March 2018, they reminded him that SRP’s bonuses were discretionary and




                                                 31
   Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 32 of 64 PageID #:74




contingent, and based on individual and firm performance – a fact he clearly understood and to

which he readily agreed. Accordingly, SRP refused to increase Albright’s 2017 bonus, and, in

fact, considered terminating Albright’s employment based on his unscrupulous conduct.

       9.      Perhaps recognizing that he had gone too far, Albright responded by assuring SRP’s

senior management that he was “committed to SRP” and that the dispute over his 2017 bonus was

fully resolved. Based upon Albright’s representations, SRP agreed to continue his employment

with the Company.

       10.     For the next two years, until his June 5, 2020 termination (as part of a reduction in

force), SRP continued to pay Albright hundreds of thousands of dollars per year in salary and

bonuses. Indeed, during his last year of employment, he was the sixth highest-paid SRP employee,

out of nearly 400 employees.

       11.     After Albright’s termination, SRP learned that Albright’s agreements and

representations about the discretionary and contingent nature of SRP’s bonuses – and the

resolution of his 2017 bonus dispute – were false.

       12.     On August 3, 2020, Albright sued SRP in this action to recover an allegedly unpaid

2017 bonus, which he did not earn and to which he is not entitled.

       13.     In this action, SRP asserts counterclaims against Albright arising out of his pattern

of duplicity towards SRP. Specifically, SRP asserts below counterclaims for promissory fraud

(Count I), promissory estoppel (Count II), fraudulent inducement (Count III), breach of fiduciary

duty (Count IV), breach of contract (Count V), and unjust enrichment (Count VI).

                                          THE PARTIES

       14.     SRP is a commercial real estate company specializing in the development,

management, and leasing of retail property in shopping malls and lifestyle centers across the U.S.




                                                32
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 33 of 64 PageID #:75




       15.     SRP’s headquarters are located in Chicago, Illinois.

       16.     Albright is a former Vice President of Development for SRP.              Based upon

information and belief, Albright is an attorney, licensed to practice law by the state of Nebraska,

and has been a member of that state’s bar since 1985.

       17.     Based upon information and belief, from 2015 to the present, Albright has been a

resident of Indiana.

                                          JURISDICTION

       18.     SRP’s counterclaims are compulsory counterclaims under Federal Rule of Civil

Procedure 13(a)(1) because they arise out of the transaction or occurrence that is the subject matter

of Albright’s Complaint, and they do not require adding another party over whom the Court cannot

acquire jurisdiction.

                                     FACTUAL BACKGROUND

       A.      SRP’s Offer of Employment

       19.     On March 17, 2015, Albright received a written offer of employment from SRP’s

Vice President of Human Resources, Megan Van Pelt, for the full-time position of “VP of

Development” at “Starwood Retail Partners, LLC.” A true and correct copy of this offer letter,

signed by Albright, is attached hereto as Exhibit A.

       20.     The March 17, 2015 offer letter provided important limitations on, and minimum

requirements for receiving, bonuses from SRP. The offer letter stated, for instance, that:

        •      Albright would be eligible to receive “discretionary incentive compensation
               bonus[es]” from SRP on a contingent basis;

        •      “Any bonus paid to [Albright] will be based on, among other things, individual and
               firm performance, and will be determined in the Company’s sole discretion….”;




                                                 33
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 34 of 64 PageID #:76




        •      “Bonuses are considered ‘earned’ on the date that they are paid …, and [Albright]
               must be a full-time employee in good standing with the Company on the date any
               bonus is paid.”; and

        •      The maximum possible bonus “is 75% of base salary.”

       21.     Albright signed the March 17, 2015 offer letter and accepted the job of Vice

President of Development at SRP, starting April 19, 2015.

       22.     By signing the March 17, 2015 offer letter and joining SRP, Albright represented

that he agreed all SRP bonuses would be discretionary and contingent. He also implicitly

represented that he would not sue SRP on the basis of any allegedly unpaid bonus.

       23.     In fact, these representations were knowingly false. At all times, unbeknownst to

SRP, (i) Albright intended to take the position that SRP’s bonuses are not contingent and not

discretionary, and (ii) he intended to sue SRP if it did not provide him with the maximum possible

annual “bonus” payments, even if he had not earned them.

       24.     SRP reasonably relied on its belief in the truth of Albright’s representations. Had

SRP known that Albright did not actually agree that SRP’s bonuses were discretionary and

contingent, or that Albright intended to sue SRP if it did not award him the maximum possible

annual “bonus” amounts (regardless of “individual and firm performance”), then it never would

have employed him.

       25.     This was the beginning of Albright’s pattern of making knowingly and materially

false promises and representations to SRP for his personal benefit and to the detriment of the

Company.

       26.     In April 2015, Albright began working at SRP as one of its highest-paid employees.

By virtue of his role as an officer of SRP, Albright owed the Company heightened duties of good

faith, loyalty, and candor.




                                               34
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 35 of 64 PageID #:77




       B.      The October 2017 Dispute Over Earlier Pay

       27.     In October 2017, Albright manufactured a “misunderstanding” about the nature of

his compensation with SRP.

       28.     In an October 27, 2017 conversation with Carl Tash (then SRP’s Chief Strategy

Officer), Albright falsely claimed that he was entitled to a larger 2016 bonus, and a higher 2017

salary, than SRP had paid him, notwithstanding his offer letter.

       29.     In truth, however, Albright had always understood (i) that his offer letter governed

the terms of his compensation, (ii) that all SRP bonuses are contingent and discretionary, and (iii)

that he was not entitled to a larger 2016 bonus or a higher 2017 salary.

       30.     During this conversation, Tash told Albright that he should never expect a bonus

from SRP unless he “exceeds expectations via exceptional performance” and goes “above and

beyond” expectations. This was not to say, however, that Albright would obtain any bonus for

such performance; on the contrary, Tash reminded Albright (i) that no matter Albright’s individual

performance or SRP’s overall firm performance, all SRP bonuses are discretionary and contingent,

and (ii) that Albright had signed an offer letter agreeing to that.

       31.     Despite that Albright was not entitled to any retroactive compensation increase,

SRP agreed, on October 27, 2017, to retroactively increase his 2016 compensation, and his 2017

base salary (to $275,000).

       32.     SRP agreed to this retroactive compensation increase in reliance on the

representations that Albright made during his October 27, 2017 conversation with Tash. During

that conversation, Albright (i) re-acknowledged the terms of the 2015 offer letter he had signed;

(ii) represented to Tash that, based on Tash’s explanation to him, Albright understood that the

terms of his 2015 offer letter – including the provision stating that all SRP bonuses are




                                                  35
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 36 of 64 PageID #:78




discretionary and contingent – applied to all bonuses, including his then-upcoming 2017 bonus;

and (iii) represented that he would never again take the position that SRP bonuses are not

discretionary and contingent, or the position that he is entitled to any bonus whatsoever.

       33.     Albright’s representations, however, were knowingly false. Unbeknownst to SRP,

(i) Albright did not actually agree that SRP’s bonuses were discretionary and contingent, and (ii)

he intended to sue SRP if it did not award him the maximum possible annual bonus, based on the

false idea that his bonus was somehow guaranteed.

       34.     Albright made these misrepresentations to induce SRP to (i) retroactively increase

his 2016 bonus and 2017 salary, and (ii) continue employing him and paying him hundreds of

thousands of dollars per year.

       35.     SRP reasonably relied on its belief in the truth of Albright’s representations. Had

SRP known that Albright did not actually agree that SRP’s bonuses were discretionary and

contingent, or that Albright intended to sue SRP if it did not award him a large enough bonus, then

SRP would not have retroactively increased Albright’s compensation by any amount, and it would

not have continued employing Albright.

       36.     On November 1, 2017, Albright received an e-mail message from Angie

Demchenko (then SRP’s Vice President of Human Resources), confirming several of the details

from Albright’s October 27, 2017 conversation with Tash. Demchenko confirmed, for instance,

that Tash had told Albright that he could expect his 2017 bonus to be in “the range of 50-75% of

[his] base salary for the year; 50% will be for ‘meeting expectations’ and 75% will be for

‘exceeding expectations via exceptional performance.’” A true and correct copy of this email is

attached hereto as Exhibit B.




                                                36
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 37 of 64 PageID #:79




       37.      Demchenko’s November 1, 2017 email also very clearly stated that Albright’s

bonus compensation: (a) would at all times be contingent, as he would have received no bonus if

his performance fell below a “meeting expectations” threshold; (b) would at all times be

discretionary, as his bonus was dependent upon SRP’s expectations and its subjective evaluation

of his (and the Company’s) comparative and qualitative performance; and (c) if awarded at all,

would be in a discretionary range of 50-75% of his base salary.

       C.       Albright’s 2017 Performance and Bonus

       38.      On November 27, 2017, Demchenko sent Albright an email describing several of

SRP’s performance ratings.

       39.      At the end of 2017, Albright completed a performance evaluation for himself. In

several categories, he scored himself a 4.0 out of a possible 5.0. In other words, Albright admitted

that his performance was only 80% as good as it could have been – the equivalent of a “B minus”

performance.

       40.      In one category on his self-evaluation, Albright rated his performance a 3.0 out of

a possible 5.0, meaning that he merely “Met Expectations.” This corresponds to 60% of the

maximum, or, at best, a “D-minus” performance.

       41.      In other words, Albright admitted that his work in 2017 was not exemplary and that

it did not completely “exceed expectations” (let alone exceed expectations via exceptional

performance).

       42.      In truth, Albright’s 2017 performance was slightly above average, but not

exemplary. He did not “exceed expectations via exceptional performance,” and he did not go

“above and beyond.”

       43.      In 2017, the company-wide “firm performance” of SRP was far below expectations.




                                                37
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 38 of 64 PageID #:80




       44.     In early February 2018, SRP awarded Albright his 2017 bonus: a discretionary

bonus of $145,750, which was equal to 53% of his $275,000 base salary (for a total 2017

compensation of $420,750).      SRP based this bonus award in part on the underwhelming

performance of both Albright and the Company in 2017.

       45.     Albright’s 53% bonus was clearly within “the range of 50-75% of [his] base salary”

that Tash, in October 2017, had told Albright he could likely expect to receive.

       D.      The March 2018 Dispute Over Albright’s 2017 Bonus

       46.     Albright was not happy with receiving a bonus of $145,750, because it was “only”

53% of his $275,000 base salary. In February 2018, he began seeking an increase of his 2017

bonus from 53% (or $145,750) to 75% (or $206,250) of his base salary.

       47.     Despite having represented to SRP in 2015 and 2017 that he agreed all SRP bonuses

were discretionary and contingent, Albright began complaining that he was entitled to receive a

“75% bonus” instead of a “53% bonus.”

       48.     Albright based his bonus “entitlement” theory on Demchenko’s November 1, 2017

email, which noted that a minimum requirement for obtaining a 75% bonus is “exceeding

expectations via exceptional performance,” and his self-evaluation.

       49.     Albright’s theory had, and has, several fatal flaws. For one, 53% was within “the

range of 50-75%” that Tash told Albright he could likely expect to receive for his 2017 bonus. In

addition, because Albright did not “exceed expectations via exceptional performance,” Albright

did not even meet the criteria that he claims could have entitled him to a 75% bonus (moreover,

SRP’s bonuses are based on individual and firm performance, and SRP’s 2017 performance was

far below expectations). And most importantly, SRP’s bonuses at all times remained discretionary




                                                38
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 39 of 64 PageID #:81




and contingent. That is, at all times, SRP had the discretion to award Albright any bonus, or no

bonus at all.

        50.     Nevertheless, in February 2018, Albright told Demchenko that he believed he was

“entitled” to a 75% bonus. On February 27, 2018, Demchenko reminded Albright yet again that

bonus decisions factor in both individual and firm performance. Demchenko also encouraged

Albright to bring his concerns to Tash and Jeff Ziegler (then SRP’s Chief Operating Officer). In

that regard, Demchenko stated as follows:

                Given your retroactive increase late in 2017 and the 2017 bonus
                payout being within the range communicated to you, I don’t know
                what more you’d like to discuss on the matter, but I did give Jeff and
                Carl a heads up that we chatted and told them, like I mentioned to
                you, that if you wanted to continue the conversation you would
                reach out to them directly.

        51.     Accordingly, Albright met with Ziegler on March 6, 2018, and with Tash on March

9, 2018, to discuss the amount of his 2017 bonus.           During those meetings, SRP’s senior

management explained the bonus calculations to Albright, reminded him that all SRP bonuses are

discretionary and contingent, and explained that Albright’s 2017 bonus payment would not be

increased above what he had earned – i.e., $145,750, or 53% of his base salary.

        52.     SRP’s senior management was unhappy that Albright was claiming entitlement to

a 75% bonus, particularly because Albright had acknowledged to SRP the discretionary and

contingent nature of SRP’s bonuses just five months earlier (in October 2017), when SRP agreed

to retroactively increase Albright’s 2016 bonus and 2017 salary. SRP’s management considered

terminating Albright’s employment based on his over-reaching behavior.

        53.     During their March 9, 2018 conversation, Albright represented to Tash (i) that he

understood that he was not entitled to any additional 2017 bonus, (ii) that the dispute over his 2017

bonus was resolved, and (iii) that he would not take any further action regarding the dispute over



                                                 39
   Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 40 of 64 PageID #:82




his 2017 bonus. Based on Albright’s representations and assurances in this conversation, SRP

decided to not terminate Albright’s employment.

       54.     Albright, however, knew the representations he made during the March 9, 2018

meeting were false. Unbeknownst to SRP, Albright continued to disagree as to whether SRP’s

bonuses are discretionary and contingent, and he began planning to sue SRP over his 2017 bonus.

Albright – who had been a lawyer for more than 30 years – made these misrepresentations to SRP

intending to induce SRP to (i) retroactively increase his pay in October 2017, and (ii) continue

employing him while he positioned himself to later sue SRP.

       55.     SRP reasonably relied on its belief in the truth of Albright’s representations by

agreeing to continue employing Albright.

       56.     SRP would not have continued to employ Albright if it had known that (i) Albright

understood SRP’s bonuses not to be discretionary and contingent, (ii) Albright was planning to

take the position that he was entitled to a bonus in excess of whatever bonus SRP elected to award

him – if any, (iii) Albright believed he was entitled to an additional 2017 bonus, (iv) Albright

believed the dispute over his 2017 bonus was not resolved, or (v) Albright planned to take further

action regarding his 2017 bonus.

       E.      Albright’s Continued Employment and Eventual Termination

       57.     SRP continued employing Albright after March 9, 2018.

       58.     During a follow-up meeting in April 2018, Albright again affirmed that any dispute

over his 2017 bonus was fully resolved to his satisfaction. Albright sent an e-mail message to

Ziegler after this meeting, stating, “Jeff thanks for the meeting today. I am not sure I fully

completed the circle. To be clear I’m committed to SRP I like what I’m doing here, the work is




                                               40
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 41 of 64 PageID #:83




challenging, I like the projects I have and probably will have and I like the people. Not sure I made

that clear in our meeting.”

         59.   During his last year of employment, Albright’s annual base salary was $280,500,

making him the sixth-highest paid employee at SRP.

         60.   On June 5, 2020, SRP terminated Albright’s employment as part of a reduction in

force.

         61.   Between Albright’s October 27, 2017 conversation with Tash and his June 5, 2020

termination, SRP paid Albright more than one million dollars – specifically, $1,131,055.09 – in

salary and bonuses.

         62.   On August 3, 2020, Albright filed this lawsuit against SRP, alleging that he was

entitled to a 75%, rather than 53%, bonus in 2017. The foundational theory of Albright’s lawsuit

is that SRP bonuses are neither discretionary nor contingent.

                                 COUNT I – PROMISSORY FRAUD

         63.   SRP incorporates by reference Paragraphs 1 through 62 of its Counterclaim.

         64.   Albright engaged in a scheme to defraud SRP. In furtherance of that scheme,

Albright made a pattern of knowingly and materially false promises and representations to SRP.

         65.   On March 17, 2015, Albright received a written offer of employment from SRP

stating that he would be eligible to receive “discretionary incentive compensation bonus[es]” from

SRP, on a contingent basis. The offer letter also stated that “Any bonus paid to you will be based

on, among other things, individual and firm performance, and will be determined in the Company’s

sole discretion….”




                                                 41
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 42 of 64 PageID #:84




       66.     Albright signed this offer letter. In doing so, Albright falsely (i) promised that he

agreed all SRP bonuses would be discretionary and contingent, and (ii) implicitly promised that

he would not sue SRP on the basis of any bonus.

       67.     In fact, these promises were knowingly false. At all times, Albright intended to

take the position that SRP’s bonuses are not contingent and not discretionary. At all times,

Albright intended to sue SRP if it did not provide him a large enough bonus.

       68.     Albright’s scheme continued in late October 2017.           At that time, Albright

manufactured a “misunderstanding” about the nature of his compensation with SRP. Albright (i)

falsely claimed, in an October 27, 2017 discussion with Tash that he was entitled to a larger 2016

bonus and larger 2017 compensation than SRP originally provided to him.

       69.     At all times, however, Albright understood that (i) his offer letter governed the

terms of his compensation, (ii) all SRP bonuses are contingent and discretionary, and (iii) he was

not entitled to a larger 2016 bonus or higher 2017 compensation.

       70.     During that conversation, Albright knowingly and falsely represented to Tash that,

based on their conversation, (i) Albright then understood that the terms of his 2015 offer letter –

including the provision stating that all SRP bonuses are discretionary and contingent – applied to

all bonuses (including his then-upcoming 2017 bonus), and (ii) Albright would not take the

position that he was entitled to a bonus in excess of whatever bonus SRP decided to provide him.

       71.     At all times, however, Albright intended to take the position that SRP’s bonuses,

including his then-upcoming 2017 bonus, were not contingent and are not discretionary. At all

times, Albright intended to sue SRP if it did not provide him a large enough bonus.

       72.     Albright made these misrepresentations to SRP intending to induce SRP to (i)

retroactively increase his pay in October 2017, and (ii) continue employing him while he




                                                42
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 43 of 64 PageID #:85




positioned himself to later sue SRP. SRP reasonably relied on its belief in the truth of Albright’s

representations by (i) agreeing to retroactively increase Albright’s pay by $80,129 in October

2017; and (ii) agreeing to continue employing Albright.

       73.     Albright’s scheme to defraud SRP continued in February and March 2018.

       74.     In early February 2018, SRP informed Albright that his 2017 bonus would be 53%

of his base salary.

       75.     Despite having represented to SRP in 2015 and 2017 that he agreed all SRP bonuses

were discretionary and contingent, Albright complained that he was entitled to receive a 75%

bonus instead of a 53% bonus.

       76.     Albright raised the issue with Demchenko, Ziegler, and Tash. SRP refused to

increase Albright’s bonus and yet again reminded Albright that all SRP bonuses are discretionary

and contingent. SRP also considered terminating Albright’s employment at that time.

       77.     On March 9, 2018, Albright knowingly and falsely represented to Tash (i) that he

understood that he was not entitled to any additional 2017 bonus, (ii) that the dispute over his 2017

bonus was resolved, and (iii) that he would not take any further action regarding the dispute over

his 2017 bonus.

       78.     In reasonable reliance on Albright’s March 9, 2018 assurances and representations,

SRP agreed to continue his employment with the Company.

       79.     At all times, however, Albright knew his representations were false. In fact,

Albright (unbeknownst to SRP) continued to disagree that SRP’s bonuses were discretionary and

contingent, and he began planning to sue SRP over his 2017 bonus.

       80.     Albright made these misrepresentations to SRP intending to induce SRP to continue

employing him while he positioned himself to later sue SRP. SRP reasonably relied on its belief




                                                 43
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 44 of 64 PageID #:86




in the truth of Albright’s representations by agreeing to continue employing Albright between

October 27, 2017, and June 5, 2020, paying him more than one million dollars ($1,131,055.09)

during this period.

       81.     Albright’s conduct is unconscionable. Albright was an executive officer at SRP

and, thus, owed SRP a duty of candor. Albright had also been an attorney for more than 30 years.

By repeatedly lying to SRP, he was able to improperly lull SRP into continuing to employ him and

pay him hundreds of thousands of dollars, all while he positioned himself to sue SRP.

       82.     SRP has been damaged by its reliance on Albright’s scheme to defraud. SRP (i)

retroactively increased Albright’s pay by $78,321.19 in October 2017; (ii) continued employing

Albright between October 27, 2017, and June 5, 2020, paying him more than one million dollars

($1,052,733.90) in additional compensation during this period; and (iii) is now forced to defend

against Albright’s frivolous claims in this lawsuit.

       83.     SRP would not have agreed to provide Albright with a retroactive pay increase and

would not have continued to employ Albright if it had known that (i) Albright thought SRP’s

bonuses were anything other than discretionary and contingent, (ii) Albright was planning to take

the position that he was entitled to a bonus in excess of whatever bonus SRP elected to provide

him – if anything, (iii) Albright believed he was entitled to an additional 2017 bonus, (iv) Albright

believed the dispute over his 2017 bonus was not resolved, or (v) Albright planned to take further

action regarding the dispute over his 2017 bonus.

       84.     Accordingly, SRP is entitled to a judgment against Albright for promissory fraud,

and damages in the sum of (i) $78,321.19 – the amount by which SRP agreed to retroactively

increase Albright’s compensation in October 2017, (ii) $1,052,733.90 – the amount that SRP paid

Albright in salary and bonuses between October 27, 2017, and June 5, 2020, and (iii) the amount




                                                 44
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 45 of 64 PageID #:87




of attorneys’ fees and costs SRP will have incurred by the end of this lawsuit. SRP is also entitled

to treble punitive damages.

       WHEREFORE, for the reasons set forth above, Counter-Plaintiff Starwood Retail Partners,

LLC (“SRP”) respectfully requests that judgment be entered in favor of SRP and against Counter-

Defendant John A. Albright (“Albright”) for promissory fraud, and that the Court enter an Order:

             A. Awarding to SRP compensatory damages in the amount of $1,131,055.09
                (consisting of the sum of (i) $78,321.19 – the amount by which Albright fraudulent
                induced SRP to retroactively increase his compensation in October 2017, and (ii)
                $1,052,733.90 – the amount that Albright fraudulently induced SRP to pay him in
                compensation during the time period from October 27, 2017, to June 5, 2020);

             B. Awarding to SRP its actual costs and attorneys’ fees incurred in connection with
                this proceeding;

             C. Awarding to SRP punitive damages in the amount of $3,500,000, or such other and
                additional amount sufficient to deter such conduct by Albright in the future; and

             D. Awarding to SRP any such other and further relief the Court deems just.



                               COUNT II – PROMISSORY ESTOPPEL

       85.      SRP incorporates by reference Paragraphs 1 through 62 of its Counterclaim.

       86.      On October 27, 2017, Albright unambiguously promised SRP that (i) he understood

that the terms of his 2015 offer letter – including the provision stating that all SRP bonuses are

discretionary and contingent – applied to all bonuses, including his then-upcoming 2017 bonus,

and (ii) he would not take the position that he was entitled to a bonus in excess of whatever bonus

SRP elected to provide him – if any.

       87.      In reliance on this promise, SRP (i) offered to retroactively increase Albright’s 2016

bonus and 2017 base salary by a total of $78,321.19, and (ii) elected not to immediately terminate

Albright’s employment. Albright accepted this offer.




                                                 45
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 46 of 64 PageID #:88




       88.     On March 9, 2018, Albright unambiguously promised SRP that (i) he understood

that he was not entitled to any additional 2017 bonus, (ii) the dispute over his 2017 bonus was

resolved, and (iii) he would not take any further action regarding the dispute over his 2017 bonus.

       89.     In reliance on this promise, SRP elected to not immediately terminate Albright’s

employment.

       90.     SRP’s reliance on Albright’s promises was expected and foreseeable by Albright.

Indeed, Albright would not have made the promises except to convince SRP (i) to retroactively

increase his pay in October 2017, and (ii) to continue employing him.

       91.     SRP has been damaged by its reliance on Albright’s promises. SRP (i) retroactively

increased Albright’s pay by $78,321.19 in October 2017; (ii) continued employing Albright

between October 27, 2017, and June 5, 2020, paying him more than one million dollars

($1,052,733.90) in additional compensation during this period; and (iii) is now forced to defend

against Albright’s frivolous claims in this lawsuit.

       92.     SRP would not have provided Albright with a retroactive pay increase and would

not have continued to employ Albright if it had known that (i) Albright thought SRP’s bonuses

were anything other than discretionary and contingent, (ii) Albright was planning to take the

position that he was entitled to a bonus in excess of whatever bonus SRP elected to provide him –

if any, (iii) Albright believed he was entitled to an additional 2017 bonus, (iv) Albright believed

the dispute over his 2017 bonus was not resolved, or (v) Albright planned to take further action

regarding the dispute over his 2017 bonus.

       93.     Accordingly, SRP is entitled to a judgment against Albright for promissory

estoppel, and damages in the sum of (i) $80,129 – the amount by which SRP agreed to retroactively

increase Albright’s compensation in October 2017, (ii) $1,052,733.90 – the amount that SRP paid




                                                 46
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 47 of 64 PageID #:89




Albright in salary and bonuses between October 27, 2017, and June 5, 2020, and (iii) the amount

of attorneys’ fees and costs SRP will have incurred by the end of this lawsuit. SRP is also entitled

to treble punitive damages.

       WHEREFORE, for the reasons set forth above, Counter-Plaintiff Starwood Retail Partners,

LLC (“SRP”) respectfully requests that judgment be entered in favor of SRP and against Counter-

Defendant John A. Albright (“Albright”), and that the Court enter an Order:

             A. Awarding to SRP compensatory damages in the amount of $1,131,055.09
                (consisting of the sum of (i) $78,321.19 – the amount by which Albright fraudulent
                induced SRP to retroactively increase his compensation in October 2017, and (ii)
                $1,052,733.90 – the amount that Albright fraudulently induced SRP to pay him in
                compensation during the time period from October 27, 2017, to June 5, 2020);

             B. Awarding to SRP its actual costs and attorneys’ fees incurred in connection with
                this proceeding;

             C. Awarding to SRP punitive damages in the amount of $3,500,000, or such other and
                additional amount sufficient to deter such conduct by Albright in the future; and

             D. Awarding to SRP any such other and further relief the Court deems just.



                              COUNT III – FRAUDULENT INDUCEMENT

       94.      SRP incorporates by reference Paragraphs 1 through 62 of its Counterclaim.

       95.      Plaintiff made several false representations of material fact to SRP.

       96.      On October 27, 2017, Albright, in a conversation with Tash, represented (i) that he

understood that the terms of his 2015 offer letter – including the provision stating that all SRP

bonuses are discretionary and contingent – applied to all bonuses, including his then-upcoming

2017 bonus, and (ii) that he would not take the position that he was entitled to a bonus in excess

of whatever bonus SRP decided to provide him.

       97.      On March 9, 2018, Albright, in another conversation with Tash, represented (i) that

he understood that he was not entitled to any additional 2017 bonus, (ii) that the dispute over his


                                                 47
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 48 of 64 PageID #:90




2017 bonus was resolved, and (iii) that he would not take any further action regarding the dispute

over his 2017 bonus.

       98.     At all times, Albright knew these representations were false.         At all times,

unbeknownst to SRP, Albright disagreed that SRP’s bonuses were discretionary and contingent,

and Albright planned to sue SRP over his 2017 bonus if SRP did not provide him with a bonus he

determined to be sufficient.

       99.     Albright made these misrepresentations to SRP intending to induce SRP to (i)

retroactively increase his pay in October 2017, and (ii) continue employing him.

       100.    SRP reasonably relied on its belief in the truth of Albright’s representations by (i)

agreeing to retroactively increase Albright’s pay by $78,321.19 in October 2017; and (ii) agreeing

to continue employing Albright between October 27, 2017, and June 5, 2020, paying him more

than one million dollars ($1,052,733.90) in additional compensation during this period.

       101.    SRP has been damaged by its reliance on Albright’s promises. SRP (i) retroactively

increased Albright’s pay by $78,321.19 in October 2017; (ii) continued employing Albright

between October 27, 2017, and June 5, 2020, paying him more than one million dollars

($1,052,733.90) in additional compensation during this period; and (iii) is now forced to defend

against Albright’s frivolous claims in this lawsuit

       102.    SRP would not have provided Albright with a retroactive pay increase and would

not have continued to employ Albright if it had known that (i) Albright thought SRP’s bonuses

were anything other than discretionary and contingent, (ii) Albright was planning to take the

position that he was entitled to a bonus in excess of whatever bonus SRP elected to provide him –

if any, (iii) Albright believed he was entitled to an additional 2017 bonus, (iv) Albright believed




                                                 48
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 49 of 64 PageID #:91




the dispute over his 2017 bonus was not resolved, or (v) Albright planned to take further action

regarding the dispute over his 2017 bonus.

       103.    Accordingly, SRP is entitled to a judgment against Albright for fraudulent

inducement, and damages in the sum of (i) $78,321.19 – the amount by which SRP agreed to

retroactively increase Albright’s compensation in October 2017, (ii) $1,052,733.90 – the amount

that SRP paid Albright in salary and bonuses between October 27, 2017, and June 5, 2020, and

(iii) the amount of attorneys’ fees and costs SRP will have incurred by the end of this lawsuit. SRP

is also entitled to treble punitive damages.

       104.    Alternatively, if these damages are not available to SRP, then SRP has no adequate

remedy at law and is, thus, entitled to rescind the (i) October 2017 agreement to retroactively

increase Albright’s salary, and (ii) the agreement(s) to continue employing Albright after October

27, 2017, and after March 9, 2018. In such a case, SRP would be entitled to rescission even though

SRP could not return to Albright the benefits it received from his employment at SRP (if any), as

restoration has been rendered impossible by circumstances that are not SRP’s fault and Albright

obtained a benefit from the agreements SRP seeks to rescind.

       WHEREFORE, for the reasons set forth above, Counter-Plaintiff Starwood Retail Partners,

LLC (“SRP”) respectfully requests that judgment be entered in favor of SRP and against Counter-

Defendant John A. Albright (“Albright”), and that the Court enter an Order:

           A. Awarding to SRP compensatory damages in the amount of $1,131,055.09
              (consisting of the sum of (i) $78,321.19 – the amount by which Albright fraudulent
              induced SRP to retroactively increase his compensation in October 2017, and (ii)
              $1,052,733.90 – the amount that Albright fraudulently induced SRP to pay him in
              compensation during the time period from October 27, 2017, to June 5, 2020);

           B. Awarding to SRP its actual costs and attorneys’ fees incurred in connection with
              this proceeding;

           C. Awarding to SRP punitive damages in the amount of $3,500,000, or such other and
              additional amount sufficient to deter such conduct by Albright in the future; and


                                                49
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 50 of 64 PageID #:92




           D. Awarding to SRP any such other and further relief the Court deems just.


       IN THE ALTERNATIVE, if the Court determines any of the foregoing damages are not

available to SRP, SRP would respectfully request that the Court:

           E. Enter a judgment in SRP’s favor against Albright for fraudulent inducement;

           F. Rescind SRP’s October 2017 agreement to retroactively increase Albright’s pay;

           G. Rescind SRP’s agreement(s) to employ and pay Albright from October 27, 2017 to
              June 5, 2020;

           H. Order restitution from Albright by requiring Albright to pay $1,131,055.09 to SRP
              (consisting of the sum of (i) $78,321.19 – the amount by which Albright fraudulent
              induced SRP to retroactively increase his compensation in October 2017, and (ii)
              $1,052,733.90 – the amount that Albright fraudulently induced SRP to pay him in
              compensation during the time period from October 27, 2017, to June 5, 2020);

           I. Award SRP its actual costs and attorneys’ fees incurred in connection with this
              proceeding;

           J. Award to SRP punitive damages in the amount of $3,500,000, or such other and
              additional amount sufficient to deter such conduct by Albright in the future; and

           K. Award SRP any such other and further relief the Court deems just.


                           COUNT IV – BREACH OF FIDUCIARY DUTY

       105.    SRP incorporates by reference Paragraphs 1 through 62 of its Counterclaim.

       106.    As SRP’s Vice President of Development, Albright owed fiduciary duties to SRP,

including the duty of good faith and the duty of loyalty (which encompasses the duty of candor).

       107.    Albright breached his fiduciary duties by acting dishonestly and by failing to

disclose all material information relevant to corporate decisions from which Albright obtained a

personal benefit.

       108.    On October 27, 2017, Albright falsely represented to SRP that (i) he understood

that the terms of his 2015 offer letter – including the provision stating that all SRP bonuses are




                                               50
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 51 of 64 PageID #:93




discretionary and contingent – applied to all bonuses, including his then-upcoming 2017 bonus,

and (ii) he would not take the position that he was entitled to a bonus in excess of whatever bonus

SRP elected to provide him.

       109.    On March 9, 2018, Albright falsely represented to SRP that (i) he understood that

he was not entitled to any additional 2017 bonus, (ii) the dispute over his 2017 bonus was resolved,

and (iii) he would not take any further action regarding the dispute over his 2017 bonus.

       110.    Albright’s misrepresentations were intentional, made in bad faith, and intended for

his personal gain at SRP’s expense.

       111.    Albright obtained personal benefits from the corporate decisions SRP made in

reliance on the foregoing misrepresentations. SRP (i) retroactively increased Albright’s pay by

$78,321.19 in October 2017; and (ii) continued employing Albright between October 27, 2017,

and June 5, 2020, paying him $1,052,733.90 during this period.

       112.    Albright’s breach of fiduciary duty proximately caused damages to SRP. SRP (i)

retroactively increased Albright’s pay by $78,321.19 in October 2017; (ii) continued employing

Albright between October 27, 2017, and June 5, 2020, paying him more than one million dollars

($1,052,733.90) in additional compensation during this period; and (iii) is now forced to defend

against Albright’s frivolous claims in this lawsuit.

       113.    SRP would not have provided Albright with a retroactive pay increase and would

not have continued to employ Albright if it had known that (i) Albright thought SRP’s bonuses

were anything other than discretionary and contingent, (ii) Albright was planning to take the

position that he was entitled to a bonus in excess of whatever bonus SRP elected to provide him –

if any, (iii) Albright believed he was entitled to an additional 2017 bonus, (iv) Albright believed




                                                 51
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 52 of 64 PageID #:94




the dispute over his 2017 bonus was not resolved, or (v) Albright planned to take further action

regarding the dispute over his 2017 bonus.

       114.    Accordingly, SRP is entitled to a judgment against Albright for breach of fiduciary

duty, (i) requiring Albright to disgorge the October 2017 retroactive pay increase that he received

from SRP, (ii) requiring Albright to disgorge all compensation that he received from SRP from

October 27, 2017 through June 5, 2020, and (iii) awarding treble punitive damages to SRP.

       WHEREFORE, for the reasons set forth above, Counter-Plaintiff Starwood Retail Partners,

LLC (“SRP”) respectfully requests that judgment be entered in favor of SRP and against Counter-

Defendant John A. Albright (“Albright”), and that the Court enter an Order:

           A. Awarding to SRP compensatory damages in the amount of $1,131,055.09
              (consisting of the sum of (i) $78,321.19 – the amount by which Albright fraudulent
              induced SRP to retroactively increase his compensation in October 2017, and (ii)
              $1,052,733.90 – the amount that Albright fraudulently induced SRP to pay him in
              compensation during the time period from October 27, 2017, to June 5, 2020);

           B. Awarding to SRP its actual costs and attorneys’ fees incurred in connection with
              this proceeding;

           C. Awarding to SRP punitive damages in the amount of $3,500,000, or such other and
              additional amount sufficient to deter such conduct by Albright in the future; and

           D. Awarding to SRP any such other and further relief the Court deems just.



                               COUNT V – BREACH OF CONTRACT

       115.    SRP incorporates by reference Paragraphs 1 through 62 of its Counterclaim.

       116.    On October 27, 2017, SRP offered to retroactively increase Albright’s 2016 bonus

and 2017 base salary by a total of $78,321.19, and offered not to immediately terminate Albright’s

employment, in exchange for the valuable consideration of Albright agreeing not to take the

position that he is entitled to a bonus in excess of whatever SRP elected to provide him. Albright




                                                52
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 53 of 64 PageID #:95




accepted this offer and received the aforementioned consideration from SRP. This was a valid and

enforceable contract.

       117.    On March 9, 2018, SRP offered to not immediately terminate Albright’s

employment in exchange for the valuable consideration of Albright agreeing that the dispute over

his 2017 bonus dispute was resolved, and agreeing not to take any further action with respect to

his 2017 bonus. Albright accepted this offer and received the aforementioned consideration from

SRP. This is a valid and enforceable contract.

       118.    SRP performed all obligations under each contract.

       119.    SRP provided benefits to Albright under each contract.

       120.    Albright breached these contracts, including the representations and warranties he

provided as part of these contracts and his covenant not to sue, by filing his claims in this action,

and by taking the position that he is entitled to a 2017 bonus in excess of the 53% bonus SRP

awarded him.

       121.    SRP has been harmed by Albright’s breaches of contract. SRP (i) retroactively

increased Albright’s pay by $78,321.19 in October 2017; (ii) continued employing Albright

between October 27, 2017, and June 5, 2020, paying him more than one million dollars

($1,052,733.90) in additional compensation during this period; and (iii) is now forced to defend

against Albright’s frivolous claims in this lawsuit.

       122.    SRP would not have provided Albright with a retroactive pay increase and would

not have continued to employ Albright if it had known that (i) Albright thought SRP’s bonuses

were anything other than discretionary and contingent, (ii) Albright was planning to take the

position that he was entitled to a bonus in excess of whatever bonus SRP elected to provide him –

if any, (iii) Albright believed he was entitled to an additional 2017 bonus, (iv) Albright believed




                                                 53
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 54 of 64 PageID #:96




the dispute over his 2017 bonus was not resolved, or (v) Albright planned to take further action

regarding the dispute over his 2017 bonus.

       123.    Accordingly, SRP is entitled to a judgment against Albright for breach of contract,

and damages in the sum of (i) $78,321.19 – the amount by which SRP agreed to retroactively

increase Albright’s compensation in October 2017, (ii) $1,052,733.90 – the amount that SRP paid

Albright in salary and bonuses between October 27, 2017, and June 5, 2020, and (iii) the amount

of attorneys’ fees and costs SRP will have incurred by the end of this lawsuit.

       WHEREFORE, for the reasons set forth above, Counter-Plaintiff Starwood Retail Partners,

LLC (“SRP”) respectfully requests that judgment be entered in favor of SRP and against Counter-

Defendant John A. Albright (“Albright”), and that the Court enter an Order:

           A. Awarding to SRP compensatory damages in the amount of $1,131,055.09
              (consisting of the sum of (i) $78,321.19 – the amount by which Albright fraudulent
              induced SRP to retroactively increase his compensation in October 2017, and (ii)
              $1,052,733.90 – the amount that Albright fraudulently induced SRP to pay him in
              compensation during the time period from October 27, 2017, to June 5, 2020);

           B. Awarding to SRP its actual costs and attorneys’ fees incurred in connection with
              this proceeding;

           C. Awarding to SRP punitive damages in the amount of $3,500,000, or such other and
              additional amount sufficient to deter such conduct by Albright in the future; and

           D. Awarding to SRP any such other and further relief the Court deems just.



                               COUNT VI – UNJUST ENRICHMENT

       124.    SRP incorporates by reference Paragraphs 1 through 62 of its Counterclaim.

       125.    On October 27, 2017, Albright represented to Tash (i) that he understood that the

terms of his 2015 offer letter – including the provision stating that all SRP bonuses are

discretionary and contingent – applied to all bonuses, including his then-upcoming 2017 bonus,




                                                54
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 55 of 64 PageID #:97




and (ii) that he would not take the position that he was entitled to a bonus in excess of whatever

bonus SRP decided to provide him.

       126.    On March 9, 2018, Albright represented to Tash (i) that he understood that he was

not entitled to any additional 2017 bonus, (ii) that the dispute over his 2017 bonus was resolved,

and (iii) that he would not take any further action regarding the dispute over his 2017 bonus.

       127.    At all times, Albright knew these representations were false.         At all times,

unbeknownst to SRP, Albright disagreed that SRP’s bonuses were discretionary and contingent,

and Albright planned to sue SRP over his 2017 bonus if SRP did not provide him with a bonus he

determined to be sufficient.

       128.    Albright made these misrepresentations to SRP intending to induce SRP to (i)

retroactively increase his pay in October 2017, and (ii) continue employing him.

       129.    Albright was an executive officer at SRP and, thus, owed SRP a duty of candor.

Albright is also an attorney.

       130.    SRP reasonably relied on its belief in the truth of Albright’s representations by (i)

agreeing to retroactively increase Albright’s pay by $78,321.19 in October 2017; and (ii) agreeing

to continue employing Albright between October 27, 2017, and June 5, 2020, paying him more

than one million dollars ($1,052,733.90) in additional compensation during this period.

       131.    SRP has been damaged by its reliance on Albright’s promises. SRP (i) retroactively

increased Albright’s pay by $78,321.19 in October 2017; (ii) continued employing Albright

between October 27, 2017, and June 5, 2020, paying him more than one million dollars

($1,052,733.90) in additional compensation during this period; and (iii) is now forced to defend

against Albright’s frivolous claims in this lawsuit.




                                                 55
    Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 56 of 64 PageID #:98




       132.    SRP would not have provided Albright with a retroactive pay increase and would

not have continued to employ Albright if it had known that (i) Albright thought SRP’s bonuses

were anything other than discretionary and contingent, (ii) Albright was planning to take the

position that he was entitled to a bonus in excess of whatever bonus SRP elected to provide him –

if any, (iii) Albright believed he was entitled to an additional 2017 bonus, (iv) Albright believed

the dispute over his 2017 bonus was not resolved, or (v) Albright planned to take further action

regarding the dispute over his 2017 bonus.

       133.    Albright has been unjustly enriched, to SRP’s detriment, by (i) $78,321.19 – the

amount by which SRP agreed to retroactively increase Albright’s compensation in October 2017,

and (ii) $1,052,733.90 – the amount that SRP paid Albright in salary and bonuses between October

27, 2017, and June 5, 2020.

       134.    Albright’s retention of these benefits violates the fundamental principles of justice,

equity, and good conscience.

       135.    Accordingly, to the extent there is no remedy provided by law, SRP is entitled a

judgment against Albright for unjust enrichment, and disgorgement of the benefits Albright

improperly retained (i) $78,321.19 – the amount by which SRP agreed to retroactively increase

Albright’s compensation in October 2017, and (ii) $1,052,733.90 – the amount that SRP paid

Albright in salary and bonuses between October 27, 2017, and June 5, 2020.

       WHEREFORE, for the reasons set forth above, Counter-Plaintiff Starwood Retail Partners,

LLC (“SRP”) respectfully requests that judgment be entered in favor of SRP and against Counter-

Defendant John A. Albright (“Albright”), and that the Court enter an Order:

           A. Awarding to SRP compensatory damages in the amount of $1,131,055.09
              (consisting of the sum of (i) $78,321.19 – the amount by which Albright fraudulent
              induced SRP to retroactively increase his compensation in October 2017, and (ii)




                                                56
   Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 57 of 64 PageID #:99




              $1,052,733.90 – the amount that Albright fraudulently induced SRP to pay him in
              compensation during the time period from October 27, 2017, to June 5, 2020);

          B. Awarding to SRP its actual costs and attorneys’ fees incurred in connection with
             this proceeding;

          C. Awarding to SRP punitive damages in the amount of $3,500,000, or such other and
             additional amount sufficient to deter such conduct by Albright in the future; and

          D. Awarding to SRP any such other and further relief the Court deems just

                                       JURY DEMAND

       SRP hereby demands a jury trial on all matters alleged in its Counterclaim.




Dated: October 2, 2020                              Respectfully submitted,

                                                    STARWOOD RETAIL PARTNERS,
                                                    LLC, Defendant/Counter-Plaintiff

                                                    By: /s/ Christopher S. Griesmeyer
                                                          One of Its Attorneys

Christopher S. Griesmeyer (# 6269851)
Zachary Mulcrone (# 6300387)
GREIMAN, ROME & GRIESMEYER, LLC
205 West Randolph Street, Suite 2300
Chicago, Illinois 60606
(312) 428-2750
cgriesmeyer@grglegal.com
zmulcrone@grglegal.com




                                               57
   Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 58 of 64 PageID #:100




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2020, I electronically filed the foregoing Starwood

Retail Partners, LLC’s Answer, Affirmative Defenses and Counterclaim, with the Clerk of the

Court via the CM/ECF System, which will send notification and a copy of such filing to those

registered to receive electronic notices via email transmission at the email addresses provided by

them including:



                                      Andrew J. Albright
                               SWANSON MARTIN & BELL, LLP
                              330 North Wabash Ave., Suite 3300
                                    Chicago, Illinois 60611
                                   aalbright@smbtrials.com



                                                     /s/ Christopher S. Griesmeyer
                                                    Christopher S. Griesmeyer
                                                    GREIMAN, ROME & GRIESMEYER, LLC
                                                    205 West Randolph Street, Suite 2300
                                                    Chicago, Illinois 60606
                                                    (312) 428-2750
                                                    cgriesmeyer@grglegal.com
Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 59 of 64 PageID #:101




                                  EXHIBIT A
               STARWOOD RETAIL PARTNERS, LLC’S COUNTERCLAIM
Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 60 of 64 PageID #:102
Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 61 of 64 PageID #:103
Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 62 of 64 PageID #:104
Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 63 of 64 PageID #:105




                                  EXHIBIT B
               STARWOOD RETAIL PARTNERS, LLC’S COUNTERCLAIM
             Case: 1:20-cv-04552 Document #: 13 Filed: 10/02/20 Page 64 of 64 PageID #:106




From:                 John Albright
Sent:                 Wednesday, November 1, 2017 12:12 PM
To:                   Angie Demchenko
Cc:                   Carl Tash
Subject:              RE: Update


Thanks for the note, the below is what we discussed. Thanks for the follow‐up. John

From: Angie Demchenko
Sent: Wednesday, November 1, 2017 12:04 PM
To: John Albright <jalbright@starwoodretail.com>
Cc: Carl Tash <ctash@Starwood.com>; Angie Demchenko <ademchenko@starwoodretail.com>
Subject: Update

Hi John, I wanted to follow up with an email to confirm some details on compensation, based on your discussion with Carl. Please let
me know if you have any questions or if you’d like to connect to discuss.

Thank you,
Angie


       Base salary for 2017, retroactive to 1/1/2017, will be $275,000 – you will see the new salary rate reflected within the 80
        hours on your 11/10/17 pay. Additionally, you will see a lump sum payment of $8,636.19, which totals the retroactive
        difference in salary from 1/1 through 10/27 (the end date of the most recent pay period)
       2016 Bonus: you will have your bonus increased to $196,875
             o You will receive the difference of $69,685 (pre‐tax) on 11/10
       2017 bonus will be the range of 50‐75% of your base salary for the year; 50% will be for “meeting expectations” and 75%
        will be for “exceeding expectations via exceptional performance”




                   Angie Demchenko
                   Vice President, Head of Human Resources
                   Starwood Retail Partners
                   1 E. Wacker Drive #3600 | Chicago, IL 60601
                   Office: 312.265.6986 | Cell: 312.953.8212




                                                                 1
